TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 15, 2019



                                    NO. 03-18-00836-CV


                                  David E. Jones, Appellant

                                               v.

                                  Jessica L. Jones, Appellee




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on December 11, 2018. Having

reviewed the record, the Court holds that David E. Jones has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.